DETAILED ACTION
In response to the Amendments filed on July 8, 2022, claims 1-5, 8, 10, 13, 14, and 16 are amended; and claims 20-22 are newly added. Currently, claims 1-22 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 20-22, the instant disclosure does not appear to provide sufficient support for these newly added amendments. Although applicant has cited pgs. 4-5, 11, and 21-22 on pg. 5 of the remarks for support for these amendments, the first recitation of the thoracic duct is on pg. 38 with additional descriptions on pgs. 40 and 43. However, the instant specification does not provide sufficient support for the specific steps required by the newly added claims. Therefore, the limitations of claims 20-22 are new matter not supported by the instant disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-16 are still rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitzan (US Pub. No. 2015/0343136 A1).
Claim 11. Nitzan discloses a method for treating edema, the method comprising: 
operating a pump to increase flow through an innominate vein of a patient (360) ([0106]); 
sensing a pressure change in a jugular vein of the patient that results from the increased flow (364) ([0107]); and 
adjusting a restrictor (i.e., balloon) to restrict flow from the jugular vein to the innominate vein based on the sensed pressure (370) ([0107]).
Claim 12. Nitzan discloses the method of claim 11, further comprising inserting a catheter into the innominate vein (358) ([0105]), wherein the catheter comprises the pump (i.e., pump coupled to the indwelling catheter such as pump 50, see also [0093]), a pressure sensor ([0113]; i.e., sensors on the catheter), and the restrictor (i.e., proximal and distal balloons).
Claim 13. Nitzan discloses the method of claim 12, wherein the restrictor includes an inflatable balloon (i.e., proximal balloon) and adjusting the restrictor includes at least partially inflating the balloon ([0107]; i.e., inflation volume depending control module requirement).
Claim 14. Nitzan discloses the method of claim 13, wherein the sensing is performed using the pressure sensor ([0107]; [0113]; i.e., sensor for sensing pressure).
Claim 15. Nitzan discloses the method of claim 14, further comprising periodically or continually adjusting inflation of the restrictor according to the sensed pressure ([0107]; Fig. 11B; i.e., depending on the control module control and sensed pressures).
Claim 16. Nitzan discloses the method of claim 15, further comprising adjusting the inflation in order to balance pressure downstream of the pump ([0105]-[0108]; i.e., depending on the control module in order to achieve the desired therapeutic pressure balance).

Claims 11-19 are still rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitzan (US Pub. No. 2016/0331378 A1)(hereinafter as Nitzan’378).
Claim 11. Nitzan’378 discloses a method for treating edema ([0152]), the method comprising: 
operating a pump (824) to increase flow through an innominate vein of a patient (360) ([0156]); 
sensing a pressure change in a jugular vein of the patient that results from the increased flow ([0156]; i.e., via first pressure sensor); and 
adjusting a restrictor (812, 820) to restrict flow from the jugular vein to the innominate vein based on the sensed pressure ([0154]-[0157], [0159]; i.e., inflated and collapsed depending on control by control module 826).
Claim 12. Nitzan’378 discloses the method of claim 11, further comprising inserting a catheter (800) into the innominate vein, wherein the catheter comprises the pump ([156]), a pressure sensor ([0156]), and the restrictor ([0153]; Fig. 26).
Claim 13. Nitzan’378 discloses the method of claim 12, wherein the restrictor includes an inflatable balloon ([0090]; i.e., restrictors in the form of balloon) and the step of adjusting the restrictor includes at least partially inflating the balloon (406) ([0161]).
Claim 14. Nitzan’378 discloses the method of claim 13, wherein the sensing step is performed using the pressure sensor ([0156]).
Claim 15. Nitzan’378 discloses the method of claim 14, further comprising periodically or continually adjusting inflation of the restrictor according to the sensed pressure ([0154]-[0157]; i.e., inflating and collapsing).
Claim 16. Nitzan’378 discloses the method of claim 15, further comprising the adjusting step is performed in order to balance pressure downstream of the pump ([0157]; i.e., depending on the control module in order to achieve the desired therapeutic pressure balance).
Claim 17. Nitzan’378 discloses the method of claim 16, but does not explicitly disclose that the pump comprises an impeller (I) assembly disposed at a distal portion of the catheter. ([0103]) since Nitzan’378 discloses that catheter systems with flexible membrane and catheter system with an impeller are similar and can both be used alternatively for pumping ([0142]). 
Claim 18. Nitzan’378 discloses the method of claim 17, wherein a proximal portion of the catheter is connected to a motor housing (Fig. 1; i.e., housing of motor 9).
Claim 19. Nitzan’378 discloses the method of claim 18, wherein the catheter is coupled to a computer system (602) operable to read the pressure or control the inflation ([0146]-[0147]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nitzan (US Pub. No. 2015/0343136 A1) or Nitzan (US Pub. No. 2015/0343136 A1) in view of Nitzan’378 (US Pub. No. 2016/0331378 A1).
Claim 1. Nitzan discloses a method for treating edema, the method comprising:
operating a pump to increase flow through an innominate vein of a patient (360) ([0106], [0109]; i.e., since during actuation of the pump, the blood is discharged downstream of the region of the junction of the subclavian and jugular veins to the innominate vein); and 
deploying a restrictor upstream of the pump to thereby restrict flow from a jugular vein to the innominate vein in order to balance pressure downstream of the pump (370) ([0107], [0109]).
While Nitzan discloses an impeller pump being suitable pump for system 10 ([0093]), Nitzan does not explicitly disclose that the pump being at least partially within an innominate vein of a patient. However, Nitzan further discloses an alternative embodiment of a catheter with propeller 532 (Fig. 23) being positioned in the innominate vein of the patient for transporting fluid ([0119]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify system 10 with an impeller pump such as one with a propeller 532 being positioned in the catheter as illustrated in Fig. 23 since Nitzan discloses that an impeller pump being suitable pump for system 10 ([0093]). Furthermore, executing process 300 of Nitzan with propeller 532 as the pump of system 10 comprises operating the pump positioned at least partially within an innominate vein since the catheter is positioned at least partially in the innominate vein.
Moreover, Nitzan’378 also discloses indwelling catheter systems for treating edema ([0014]) comprising a catheter (1) with pressure sensors ([0107]), restrictors (2a,2b) ([0101]), and a pump including an impeller (I) disposed at a distal portion of the catheter ([0103]). Therefore, since both Nitzan and Nitzan’378 are drawn to catheter systems for treating edema, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Nitzan with the feature of operating a pump (I) at least partially within the innominate vein of the patient as disclosed by Nitzan’378 to allow for the control module for the implanted device to drive fluid flow during treatment ([0103] of Nitzan’378) and since Nitzan discloses that an impeller pump being suitable pump for system 10 ([0093]).
Claim 2. Nitzan and Nitzan in view of Nitzan’378 discloses the method of claim 1, wherein Nitzan further discloses comprising operating the pump and then restricting the flow once the increased flow through the innominate vein affects pressure in the jugular vein ([0106]-[0107]).
Claim 3. Nitzan and Nitzan in view of Nitzan’378 discloses the method of claim 1, wherein Nitzan further discloses comprising sensing, with a pressure sensor (i.e., sensors in the indwelling catheter), an increase in pressure in the jugular vein that results from the increased flow and restricting the flow in response to sensing the increased pressure in the jugular vein (364) ([0107]-[0108]).
Claim 4. Nitzan and Nitzan in view of Nitzan’378 discloses the method of claim 3, wherein Nitzan further discloses comprising adjusting restriction of the flow according to the sensed pressure ([0107]-[0108]; i.e., via adjusting inflation volume).
Claim 5. Nitzan and Nitzan in view of Nitzan’378 discloses the method of claim 1, wherein Nitzan further discloses comprising placing a device (i.e., catheter) comprising the pump within vasculature of the patient prior to the operating step (358; [0106]). Moreover, Nitzan in view of Nitzan’378 also discloses placing a device (1) comprising the pump (I) within the vasculature of the patient  ([0103] of Nitzan’378).
Claim 6. Nitzan and Nitzan in view of Nitzan’378 discloses the method of claim 5, wherein Nitzan further discloses the device comprises a catheter (i.e., catheter) dimensioned to be at least partially implanted within the vasculature ([0105]; i.e., since catheter is implanted) and the pump comprises an impeller assembly (532) disposed at a distal portion of the catheter (Fig. 23; [0119]). Moreover, Nitzan in view of Nitzan’378 also discloses the device comprises a catheter (1) dimensioned to be at least partially implanted within the vasculature and the pump comprises an impeller assembly (I) disposed at a distal portion of the catheter (Fig. 3, [0103] of Nitzan’378).
Claim 7. Nitzan in view of Nitzan’378 discloses the method of claim 6, wherein Nitzan in view of Nitzan’378 through the disclosure of Nitzan’378 further discloses a proximal portion of the catheter is connected to a motor housing (Fig. 1; i.e., housing of motor 9) and the device further includes: a pressure sensor ([0107]); and a deployable restrictor (2a) attached to the catheter proximal to the pump (Fig. 1 of Nitzan’378).
Claim 8. Nitzan in view of Nitzan’378 discloses the method of claim 7, wherein Nitzan’378 further discloses the restrictor includes an inflatable balloon and that restricting the flow includes inflating the restrictor ([0096] of Nitzan’378). It is noted that Nitzan also discloses the restrictor being an inflatable balloon ([0107]) and that restricting the flow includes inflating the restrictor ([0107]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Nitzan to operate the device of Nitzan in view of Nitzan’378 to restricting the flow includes inflating the restrictor as disclosed for the restrictor of Nitzan ([0107]).
Claim 9. Nitzan in view of Nitzan’378 discloses the method of claim 7, wherein Nitzan further discloses the sensing is performed using a computer system (200) communicatively connected to the pressure sensor ([0099]-[0100], [0105]).
Claim 10. Nitzan in view of Nitzan’378 discloses the method of claim 7, wherein Nitzan further discloses comprising periodically or continually adjusting inflation of the restrictor according to the sensed pressure ([0107]; i.e., since the method comprises feedback loops).
Claim 20. Nitzan and Nitzan in view of Nitzan’378 discloses the method of claim 1, wherein Nitzan further discloses operating the pump to create localized low pressure regions including low pressure zone at the thoracic duct ([0092]-[0094]) for treating a patient with edema and controlling the pressure by controlling the inflation volume of first restriction ([0103]), second restriction ([0104]), and the pump flow rate ([0105]-[0109]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the process of Nitzan with the feature of balancing the pressure downstream of the pump includes not increasing downstream pressure in a clinically significant way while the operating and deploying steps create a low pressure zone at a thoracic duct depending on the condition and treatment requirement of the patient.
Claim 21. Nitzan and Nitzan in view of Nitzan’378 discloses the method of claim 1, wherein Nitzan further discloses operating the pump to create localized low pressure regions including low pressure zone at the thoracic duct ([0092]-[0094]) for treating a patient with edema and controlling the pressure by controlling the inflation volume of first restriction ([0103]), second restriction ([0104]), and the pump flow rate ([0105]-[0109]). Nitzan further discloses while the deploying step limits a net volume of fluid entering the innominate vein from the jugular vein since Nitzan discloses controlling the pump flow rate based on the jugular pressure and the bifurcation pressure and the natural blood flow rate ([0107]) and the pump discharges the fluid downstream of the region ([0109]; i.e., back into the innominate vein). Moreover, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the process of Nitzan with the feature of balancing the pressure downstream of the pump includes reducing downstream pressure while the operating step creates a low pressure zone at a thoracic duct depending on the condition and treatment requirement of the patient.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nitzan (US Pub. No. 2015/0343136 A1) in view of Nitzan’378 (US Pub. No. 2016/0331378 A1).
Claim 17. Nitzan discloses the method of claim 16, but does not explicitly disclose that the pump comprises an impeller assembly disposed at a distal portion of the catheter. However, it is noted that Nitzan’378 also discloses indwelling catheter systems for treating edema ([0014]) comprising a catheter (1) with pressure sensors ([0107]), restrictors (2a,2b) ([0101]), and a pump including an impeller (I) disposed at a distal portion of the catheter ([0103]). Therefore, sine both Nitzan and Nitzan’378 are drawn to catheter systems for treating edema, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Nitzan with the feature of inserting a catheter of Nitzan’378 with the pump comprising an impeller assembly being disposed at a distal portion of the catheter as disclosed by Nitzan’378 allow for the control module for the implanted device to drive fluid flow during treatment ([0103] of Nitzan’378).
Claim 18. Nitzan in view of Nitzan’378 discloses the method of claim 17, wherein Nitzan in view of Nitzan’378 through the disclosure of Nitzan’378 further discloses a proximal portion of the catheter is connected to a motor housing (Fig. 1; i.e., housing of motor 9).
Claim 19. Nitzan in view of Nitzan’378 discloses the method of claim 18, wherein Nitzan n view of Nitzan’378 through the disclosure of Nitzan’378 further discloses the catheter is coupled to a computer system (602) operable to read the pressure or control the inflation ([0146]-[0147]). Moreover, it is noted that Nitzan also further discloses that the catheter is coupled to a computer system (200) operable to read the pressure or control the inflation ([0099]-[0100], [0105]).

Response to Arguments
With respect to the previous informalities, the amendments to the claims are considered sufficient to clarify the previous informalities. Therefore, the previous objections to the claims are hereby withdrawn.

With respect to the previous 35 U.S.C. 112(b) rejections, the amendments to the claims are considered sufficient to clarify the previous confusion. Therefore, the previous 35 U.S.C. 112(b) rejections of the claims are hereby withdrawn.

Applicant's arguments filed on July 8, 2022 have been fully considered but they are not persuasive. 
First, it is noted that Nitzan discloses the amended limitation of claim 1 as further explained above. 
Second, applicant’s arguments on pgs. 5-6 that Nitzan does not disclose operating the pump to increase flow through an innominate vein of a patient on pg. 6 is not persuasive because Nitzan discloses that blood removed by the blood is discharged into the innominate vein thereby increasing the flow through the innominate vein downstream from the isolated region. Specifically, Nitzan further discloses that after the blood is directed to the pump, “actuation of the pump helps to create a low pressure zone in the vicinity of the junction of the jugular vein and the subclavian vein by withdrawing fluid in this region, recirculating it through the pump, and discharging the fluid downstream of this region” ([0109]), wherein the innominate vein is downstream from the region. Moreover, discharging fluid into the innominate downstream from the region is an increase in flow since the region upstream from this discharge does not have flow due to actuation of the pump redirecting natural flow to the innominate vein from the region toward the pump. Therefore, applicant’s argument is not persuasive.
Third, applicant’s argument on pg. 7 that Nitzan’378 does not disclose the operating step required by claim 11 because pump 824 suction blood into proximal and distal suction ports 828,830 is not persuasive. It is noted that Nitzan’378 continues to disclose that after the pump is activated, blood flows through the subclavian and jugular bifurcation into the innominate vein 812 ([0156]). Moreover, Nitzan’378 further discloses that blood flows from the subclavian vein 806 and the jugular vein 804 into across the subclavian and jugular bifurcation into the innominate vein 812 until pump 824 is deactivated ([0157]-[0158]). Therefore, Nitzan’378 discloses operating pump 824 to increase flow through an innominate vein by redirecting flow from the subclavian and jugular veins to bypass the subclavian and jugular junction.
Fourth, applicant’s argument on pg. 8 that Nitzan only discloses isolating a segment of a vein between two restrictors and operating a pump to remove fluid from the segment and thus, does not disclose increasing flow through the vein is not persuasive. It is noted that “to increase flow” in contrast to applicant’s argument is not limited to only flow in the downstream direction. Instead, “increasing flow through the innominate vein” includes flow in both direction through the innominate vein: the flow of blood being removed from the vein to the pump and also the flow of blood being reintroduced back into the vein when discharged by the pump. Therefore, applicant’s argument is not persuasive. Similarly, Nitzan’378 also discloses “increase flow” as further explained above.
Lastly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., increase in flow being limited to only flow in downstream rather than including flow during removal by a pump such as that disclosed by Nitzan and Nitzan’378) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is noted that while Nitzan and Nitzan’378 does not disclose the limitations of claim 22, this claim is not allowable because the claim contains new matter as further explained in the 35 U.S.C. 112(a) rejection above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA ZHANG/Primary Examiner, Art Unit 3783